FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2022

                                      No. 04-22-00504-CV

                            IN THE INTEREST OF J.J.M., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-01761
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s
parental rights which be must brought to final disposition within 180 days of the date the
notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was originally
due on September 19, 2022. Because neither the brief nor a motion for extension of time
to file the brief was timely filed, on September 21, 2022, we ordered appellant’s
appointed trial counsel to file the brief by October 10, 2022. In our order, we cautioned
appellant that if no brief was filed by October 10, 2022, we would abate this appeal and
remand it to the trial court for a determination of whether appellant or appointed counsel
had abandoned the appeal.

        On October 13, 2022, the district clerk’s office filed a supplemental clerk’s record
containing a September 26, 2022 order that: (1) granted trial counsel’s motion to
withdraw; and (2) appointed appellate counsel for appellant. On October 13, 2022,
appellant’s newly appointed appellate counsel filed a unopposed motion asking us to
retain this appeal on our docket and to grant an extension of time until October 31, 2022
to file appellant’s brief. After consideration, we retain this appeal on our docket. We
GRANT the motion for extension of time and ORDER appellant to file his brief by
October 31, 2022. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.

       It is so ORDERED on October 14, 2022.
                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT